DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/28/2022 which amended claims 8, 21, 23-26 and 28 and cancelled claim 22. Claims 1-21 and 23-28 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al (US 2010/0053565; hereinafter referred to as Mizushima).
Regarding Claim 26, Mizushima teaches a method of projecting an image onto a scene (see Figures 3 and 5 and Paragraph [0041]), the method comprising:
emitting, using a light source (Figures 5; Laser Light Source 3), a light beam (see Figure 5 and Paragraph [0036]);

the light source (Figure 5; Laser Light Source 3) is positioned substantially at a focal plane of the lens (see Figure 5), and the lens (Figure 5; First Lens 1) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is translated (see Figures 3 and 5; Paragraphs [0041] and [0056]; wherein it is disclosed that a modulated image is projected onto a projection screen and that the focus positions of respective microlenses 10 are changed by two-dimensionally oscillating the first lens 1 in the in-plane direction), each pixel corresponding to a respective position of the lens (see Paragraphs [0041] and [0056]; wherein it is disclosed that a two-dimensional image is projected onto a projection screen and wherein it is inherent that because the light beam first passes through first lens 1 before reaching the projection surface then the plurality of pixels associated with said image correspond to respective positions of said first lens 1); and 
translating the lens (Figure 5; First Lens 1) comprises translating the lens (Figure 5; First Lens 1) in two orthogonal dimensions (see Paragraph [0055]; wherein it is disclosed that the lens moving mechanism 9 two-dimensionally moves the first lens 1 in a plane direction perpendicular to the optical axis); and
modulating the light beam synchronously with the translation of the lens (Figure 5; First Lens 1) such that each pixel of the plurality of pixels is illuminated according to a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 2010/0053565; hereinafter referred to as Mizushima) as applied to claim 26, in view of Takahira et al (US 2013/0258689; hereinafter referred to as Takahira).
Regarding Claim 23, Mizushima teaches the limitations of claim 26 as detailed above.
Mizushima does not expressly disclose that the lens is translated at a frame rate that ranges from about 10 Hz to about 60 Hz.
Takahira discloses a method of projecting an image onto a scene (see Figure 64; Paragraph [0976]), the method comprising: emitting, using a light source (Figure 64; Laser Element 211), a light beam (see Paragraph [0972]); scanning said light beam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Mizushima such that the lens is translated at a frame rate that ranges from about 10 Hz to about 60 Hz, based upon the teachings of Takahira, because doing so would allow for the production of a light-emitting pattern that can serve as a floodlighting pattern for a passing lamp (see Takahira Paragraph [0976]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 2010/0053565; hereinafter referred to as Mizushima) as applied to claim 26, in view of Yagi et al (US 2014/0092618; hereinafter referred to as Yagi).
Regarding Claim 24, Mizushima teaches the limitations of claim 26 as detailed above.
Mizushima does not expressly disclose that modulating the light beam comprises modulating an intensity of the light beam.
Yagi teaches a method of projecting an image onto a scene, the method comprising: 
emitting, using a light source (Figure 1; Light Source 29), a light beam (see Paragraph [0039]); 
scanning a lens (Figure 1; Rotation Lens 26) relative to the light source (Figure 1; Light Source 29; Paragraph [0022]) in a plane substantially perpendicular to an optical axis of the lens (see Figure 1; wherein the optical axis of the rotation lens 26 is denoted as rotation axis R), wherein the light source (Figure 1; Light Source 29) is positioned substantially at a focal plane of the lens (see Figure 1), and the lens (Figure 1; Rotation Lens 26) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is scanned (see Paragraph [0036]), each pixel corresponding to a respective position of the lens (see Paragraph [0043]); and 
modulating the light beam synchronously with the scanning of the lens (Figure 1; Rotation Lens 26) such that each pixel of the plurality of pixels is illuminated according to a content of an image, thereby forming the image on the scene (see Paragraphs [0043] and [0057]), wherein
modulating the light beam comprises modulating the intensity of the light beam (see Paragraphs [0023] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Mizushima such that modulating the light beam comprises modulating the intensity of the light beam, as taught by Yagi, because doing so would allow for the brightness of a part of a predetermined irradiated region to be varied (see Yagi Paragraph [0023]).
Regarding Claim 25, Mizushima teaches the limitations of claim 26 as detailed above.
Mizushima does not expressly disclose that the image is a color image, the light source comprises three light-emitting elements configured to emit red light, green light, 
Yagi teaches a method of projecting an image onto a scene, the method comprising: 
emitting, using a light source (Figure 1; Light Source 29), a light beam (see Paragraph [0039]); 
scanning a lens (Figure 1; Rotation Lens 26) relative to the light source (Figure 1; Light Source 29; Paragraph [0022]) in a plane substantially perpendicular to an optical axis of the lens (see Figure 1; wherein the optical axis of the rotation lens 26 is denoted as rotation axis R), wherein the light source (Figure 1; Light Source 29) is positioned substantially at a focal plane of the lens (see Figure 1), and the lens (Figure 1; Rotation Lens 26) is configured to project the light beam toward the scene so that the light beam illuminates a plurality of pixels sequentially as the lens is scanned (see Paragraph [0036]), each pixel corresponding to a respective position of the lens (see Paragraph [0043]); and 
modulating the light beam synchronously with the scanning of the lens (Figure 1; Rotation Lens 26) such that each pixel of the plurality of pixels is illuminated according to a content of an image, thereby forming the image on the scene (see Paragraphs [0043] and [0057]), wherein
the image is a color image (see Figure 7 and Paragraphs [0051]-[0052]), the light source (Figure 1; Light Source 29) comprises three light-emitting elements configured to emit red light, green light, and blue light, respectively (see Paragraph [0051]; wherein it is disclosed that the light source may include red light-emitting elements (R elements), green light-emitting elements (G elements), and blue light-emitting elements (B elements) as the plurality of light-emitting lights), and modulating the light beam comprises modulating intensities of the red light, the green light, and the blue light (see Paragraphs [0023] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Mizushima such that the image is a color image, the light source comprises three light-emitting elements configured to emit red light, green light, and blue light, respectively, and modulating the light beam comprises modulating intensities of the red light, green light, and the blue light, as taught by Yagi, because doing so would allow for the achievement of colors that cannot otherwise be achieved with a single color light emitting element only (see Yagi Paragraph [0024]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 2010/0053565; hereinafter referred to as Mizushima) as applied to claim 26, in view of Mayer (US 2018/0119914).
Regarding Claim 27, Mizushima teaches the limitations of claim 26 as detailed above.
Mizushima does not expressly disclose translating the lens comprises translating the lens in a Lissajous pattern.
Mayer discloses a light projection system (Figure 1) wherein a translating process is performed in a Lissajous pattern (see Paragraph [0025]; wherein it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Mizushima such that the translation of the lens comprises translating the lens in a Lissajous pattern, based upon the teachings of Mayer, because doing so would allow for the human eye to have the impression of a uniformly luminous area which is projected as a light image by means of imaging optics onto the road (see Mayer Paragraph [0025]).

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a set of flexures flexibly attaching the lens to the base; and a driving mechanism configured to translate the lens relative to the light source via the set of flexures in a plane substantially perpendicular to the optical axis of the lens, thereby scanning the light beam emitted by the light source over the scene. 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Dependent claims 2-9 are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Regarding Claim 10, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first set of flexures flexibly attaching the board to the base; and a driving mechanism configured to translate the board via the first set of flexures, thereby translating each light source relative to the lens in a first plane substantially perpendicular to the optical axis of the lens, and scanning the respective light beam emitted by each light source over the scene.
These limitations in combination with the other limitations of claim 10 renders the claim non-obvious over the prior art of record.
Dependent claims 11-21 are likewise allowable by virtue of their dependency upon allowable independent claim 10.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 28, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the translation of the lens forms one or more sequential image frames over the scene, and the method further comprises: dynamically changing a range of the translation of the lens as the lens is translated from a first image frame to a second image frame subsequent to the first image frame, so that the first image frame and the second image frame illuminate different portions of the scene.
These limitations in combination with the other limitations of claim 26 would render the claim non-obvious over the prior art of record if rewritten.
Response to Arguments
Applicant’s arguments with respect to claims 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882